Citation Nr: 0714313	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  02-19 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
August 1971, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2002 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant requested a hearing before a Veterans Law Judge 
of the Board, but he canceled the hearing which was scheduled 
in his case prior to the hearing date in December 2006.  

The issue of entitlement to non-service connected pension 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether 
the appellant's diagnosed psychiatric disability of PTSD is 
related to service.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, PTSD was incurred 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  As the Board's decision in this 
case on the claim decided herein, entitlement to service 
connection for PTSD, constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with VA's duties to notify and assist the appellant 
with regard to that issue.  The other issue before the Board, 
entitlement to VA pension, is addressed in the remand portion 
of this decision.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

38 C.F.R. § 4.125(a) provides that diagnoses of mental 
disorders for VA disability  compensation purposes must 
comply with the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) of the American 
Psychiatric Association.  

In the appellant's case, his DD (Department of Defense) Form 
214, separation document, shows that his military 
occupational specialty (MOS) was medical specialist (medic), 
and his receipt of the Combat Medic's Badge for duty under 
enemy fire in Vietnam is sufficient to establish that he 
engaged in combat with the enemy and that the in-service 
stressors which he has described in written statements to VA 
and in testimony at a hearing in August 2003 before a 
Decision Review Officer of the RO occurred.  

VA treatment records include an October 2001 chart entry 
noting the veteran's history of serious head injury in the 
1970's and a history of PTSD.  

The report of a February 2002 VA examination included a 
diagnosis of PTSD.  

A May 2002 VA examination was conducted for the purpose of 
determining the degree of mental impairment caused by the 
veteran's PTSD as opposed to nonservice-connected head 
trauma.  The examiner noted the prior diagnosis of PTSD, but 
commented that the earlier evaluation did not indicate the 
degree of impairment the veteran was suffering at that time.  
It was the current examiner's opinion that the veteran did 
not meet the DSM IV criteria for a diagnosis of PTSD and any 
impairment was more likely due to post-concussion syndrome.  

An April 2004 VA examination noted the veteran's report of 
PTSD symptoms of mild and low frequency.  On mental status 
examination, there was delayed thought process in answering 
the questions.  Neuropsychiatric testing conducted revealed 
"significant and possible serious cognitive deficits," 
which were presumed to be related to the post-service brain 
injury.  The examiner noted that it was "remarkable" that 
the veteran displayed cognitive impairment during the 
interview.  While the veteran reported numerous symptoms of 
PTSD and stressors, they did not meet the DSM IV criteria.  
PTSD was not included in the diagnoses.  

In February 2005, a VA psychiatrist noted the veteran's 
current problems and medications and reviewed his history of 
problems since returning from service, including the brain 
injury suffered after service.  Following mental status 
examination, this psychiatrist rendered a diagnosis of PTSD.  
The psychiatrist noted that previous examiners had indicated 
that the veteran's symptoms did not meet DSM IV criteria for 
a diagnosis of PTSD; however, given the fact that this 
veteran had sustained a traumatic brain injury, his 
presentation would not be that of an individual with intact 
neurocognitive functioning.  The examiner opined, that 
nonetheless, this veteran suffers PTSD that is manifested 
clinically on examination and secondary to his cognitive 
impairment, his subjective report would be minimal unless 
questioned specifically.  

VA physicians who have treated and evaluated the veteran have 
offered differing opinions as to whether he meets the 
specific criteria for a diagnosis of PTSD.  While the April 
2004 examination found that the veteran did not, the Board 
finds the February 2005 VA psychiatrist's more opinion 
persuasive.  In that opinion, the psychiatrist specifically 
commented that the veteran's cognitive impairments would have 
impacted his reporting of the symptoms.  The other VA opinion 
noted the significant cognitive impairment and commented that 
the veteran's report of symptomatology related to PTSD as 
mild or of low frequency, such that he would not meet the DSM 
IV criteria.  The February 2005 opinion provides an 
explanation as to why the veteran may have been under 
reporting his symptoms and affirms that a diagnosis of PTSD 
is warranted.  The opinions in favor of the veteran's claim 
also found that the stressors which supported the diagnosis 
were in-service stressors related to service. 

In the Board's opinion, the evidence supporting a finding 
that the veteran has PTSD as a result of the verified service 
stressor is at least in equipoise with that against the 
claim.  Accordingly, the veteran is entitled to service 
connection for PTSD.  38 C.F.R. § 3.102.  

ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

The record reveals that the appellant has been found disabled 
by the Social Security Administration (SSA) under laws 
administered by that agency.  A person is considered 
permanently and totally disabled for the purpose of non-
service-connected VA pension benefits when:  (1) He or she is 
unemployable by reason of disability reasonably certain to 
continue throughout his/her life; or (2) He or she is 
suffering from any disability which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout his/her life; or (3) he or she is disabled as 
determined by the Commissioner of Social Security for 
purposes of benefits administered by the Commissioner.
38 U.S.C.A. § 1502(a).

However, non-service connected pension benefits are payable 
to a veteran who had 90 days or more of active military 
service during a period of war and who is permanently and 
totally disabled from non-service connected disability only 
if such disability was not the result of his/her own willful 
misconduct.  38 U.S.C.A. § 1521(a), (j).  

Although the appellant has been found disabled by SSA, the 
diagnoses on which that finding was made relate to injuries 
which he sustained in a post-service motor vehicle accident 
(MVA) in January 1973 which a July 1973 RO administrative 
decision determined were due to his own willful misconduct.  
Therefore, the finding of disability by SSA in his case may 
not provide the basis of allowance of entitlement to non-
service connected pension benefits under laws administered by 
VA.

This Board decision grants entitlement to service connection 
for PTSD.  The question of whether the appellant may be 
entitled to pension benefits on the basis of his non-service 
connected disabilities which are not results of the January 
1973 MVA, in combination with his service-connected PTSD, has 
not been addressed.  Such a medical opinion is necessary to 
decide the claim on appeal for pension, see 38 C.F.R. 
§ 3.159(c)(4), and this case will be remanded for that 
purpose.        

Accordingly, the case is REMANDED to the AMC for the 
following action:


1.  Schedule the veteran for a VA 
medical examination to determine what 
diagnosis or diagnoses is/are 
warranted, and to determine whether the 
veteran is permanently and totally 
disabled due to disabilities that are 
not the result of willful misconduct.  

2.  Thereafter, re-adjudicate the claim 
based on a consideration of all of the 
evidence of record.  If the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


